DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/25/2022 has been entered.  Claims 1-4 and 6-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 18 recite the limitation "the attachment portion of the robot arm".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEIRA (EP 3232973 B1).
Regarding claims 1, 14, and 18, BEIRA discloses an adapter (31) for detachably connecting a surgical instrument (4), connecting to the surgical instrument and method of connecting the surgical instrument to a robot arm (28/30) of a robotic surgical system, the adapter comprising: a base (31) including a first surface (31D) to be opposed to and attached to an attachment portion of the robot arm, a second surface (31C) different from the first surface, and recesses (31e) formed in the first surface, wherein engagement projecting portions (24) projected from the attachment portion of the robot arm are accommodated in the recesses (31e) of the base in a state where the first surface of the base of the adapter is attached to the attachment portion of the robot arm; 
an engagement member (33) disposed in the base and movable between an advanced position where engagement portions of the engagement member are engaged with the engagement projecting portions that are inserted in the recesses respectively and a retracted position where the engagement portions of the engagement member are disengaged from the engagement projecting portions that are inserted in the recesses respectively; a biasing member (35) which biases the engagement member in a direction from the retracted position to the advanced position; and an operating member (34c) to be operated to move the engagement member to the retracted position against a biasing force of the biasing member, wherein the engagement member is integrally formed with the engagement portions thereof and the surgical instrument (4) including an attachment surface (5) to be attached to the second surface of the adapter, ([0021-0025], figs. 3, 5, and 14-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over BEIRA (EP 3232973 B1) in view of XU et al. (US 20190239966 A1).
Regarding claims 2-3, 15, and 19, BEIRA teaches the adapter with having cylindrical elements 25, 26, 27 connected to the rotating elements 17, 18, 19, which are transmitted to effector links 10, 11, 12 and transmission elements 7, 8, 9 to operate effector (3).  BEIRA fails to explicitly disclose the adapter having a drive power transmission members rotatably provided in the base, wherein each of the drive power transmission members is configured to transmit rotation of each of driving members, which are provided to the attachment portion of the robot arm, to driven sections provided to the surgical instrument wherein movements of the engagement member by the operating member are restricted in a state in which the first surface is attached to the attachment portion of the robot arm and the surgical instrument is attached to the second surface wherein the adapter includes drive power transmission members rotatably provided in the base, the surgical instrument includes driven sections, and each of the drive power transmission members is configured to transmit rotation of each of driving members, which are provided to the attachment portion of the robot arm, to the driven sections of the surgical instrument in a state where the attachment surface of the surgical instrument is attached to the second surface of the adapter.
XU et al. teaches an adapter (255) for detachably connecting a surgical instrument to a robot arm (20/50/60) of a robotic surgical system ([0050], figs. 1-3) the adapter comprising: a base (225) including a first surface (figs. 9-11) to be attached to an attachment portion of the robot arm, a second surface (opposite side at 227/228, fig. 10) different from the first surface, and recesses (recess in 240, and/or recess 244 in 243, fig. 9) formed in the first surface; and XU et al. teaches having a drive power transmission members (209/243/240) rotatably provided in the base, wherein each of the drive power transmission members is configured to transmit rotation of each of driving members (218/219210), which are provided to the attachment portion of the robot arm, to driven sections provided to the surgical instrument wherein movements of the engagement member by the operating member are restricted in a state in which the first surface is attached to the attachment portion of the robot arm and the surgical instrument is attached to the second surface wherein the adapter includes drive power transmission members rotatably provided in the base, the surgical instrument includes driven sections, and each of the drive power transmission members is configured to transmit rotation of each of driving members, which are provided to the attachment portion of the robot arm, to the driven sections of the surgical instrument in a state where the attachment surface of the surgical instrument is attached to the second surface of the adapter ([0057-0063], figs. 7-10).
Given the teachings of BEIRA have an adapter with a rotating transmission for the effector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adapter having a drive power transmission members rotatably provided in the base, wherein each of the drive power transmission members is configured to transmit rotation of each of driving members, which are provided to the attachment portion of the robot arm, to driven sections provided to the surgical instrument wherein movements of the engagement member by the operating member are restricted in a state in which the first surface is attached to the attachment portion of the robot arm and the surgical instrument is attached to the second surface wherein the adapter includes drive power transmission members rotatably provided in the base, the surgical instrument includes driven sections, and each of the drive power transmission members is configured to transmit rotation of each of driving members, which are provided to the attachment portion of the robot arm, to the driven sections of the surgical instrument in a state where the attachment surface of the surgical instrument is attached to the second surface of the adapter to have precise adjustment of speed/torque and/or for secure connecting purposes as taught by XU et al.
Regarding claims 4 and 6-7, BEIRA teaches the adapter with having cylindrical elements 25, 26, 27 connected to the rotating elements 17, 18, 19, which are transmitted to effector links 10, 11, 12 and transmission elements 7, 8, 9 to operate effector (3). BEIRA fails to explicitly disclose the engagement member is engageable with a groove formed in each of the engagement projecting portions, the operating member is configured to move the engagement portions in an integrated manner and each of the drive power transmission members is provided rotatable about a rotational axis perpendicular to the first surface and the second surface, and includes a first member and a second member movable with respect to the first member with a second biasing member between the first member and the second member
XU et al. teaches an engagement member (236/237) is engageable with a groove formed in each of the engagement projecting portions (fig. 12), the operating member (247/242) is configured to move the engagement portions in an integrated manner ([0060-0062], figs. 9-12) and XU et al. teaches each of the drive power transmission members (209/243/240) is provided rotatable about a rotational axis perpendicular to the first surface and the second surface ([0057-0063], figs. 7-10), and includes a first member and a second member movable with respect to the first member with a second biasing member (257) between the first member and the second member ([0064], figs. 14-15).
Given the teachings of BEIRA have an adapter with a rotating transmission for the effector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the engagement member to be engageable with a groove formed in each of the engagement projecting portions and have the operating member configured to move the engagement portions in an integrated manner and each of the drive power transmission members provided rotatable about a rotational axis perpendicular to the first surface and the second surface, and includes a first member and a second member movable with respect to the first member with a second biasing member between the first member and the second member to have precise adjustment of speed/torque and/or for secure connecting purposes as taught by XU et al.
Regarding claims 8, BEIRA discloses the number of the recesses (31e) is four or more (fig. 19).
Regarding claim 9, BEIRA teaches the adapter with having cylindrical elements 25, 26, 27 connected to the rotating elements 17, 18, 19, which are transmitted to effector links 10, 11, 12 and transmission elements 7, 8, 9 to operate effector (3). BEIRA fails to explicitly disclose the engagement member to be configured such that each of the engagement portions has a thickness which gradually decreases toward a distal end of the engagement portion.
XU et al. teaches the number of the recesses is four or more (244, fig. 9) and the engagement member is configured such that each of the engagement portions has a thickness which gradually decreases toward a distal end of the engagement portion (fig. 12 shows tabs/tapers that form thinner portions).
Given the teachings of BEIRA have an adapter with a rotating transmission for the effector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the engagement member to be configured such that each of the engagement portions has a thickness which gradually decreases toward a distal end of the engagement portion for secure connecting purposes as taught by XU et al.
Regarding claims 10-11, BEIRA teaches the adapter with having cylindrical elements 25, 26, 27 connected to the rotating elements 17, 18, 19, which are transmitted to effector links 10, 11, 12 and transmission elements 7, 8, 9 to operate effector (3).  BEIRA fails to explicitly disclose the engagement member is at least partially deformable such that each of the engagement portions is displaceable in a direction from the advanced position toward the retracted wherein the engagement member includes a deformable portion having at least one of a bended portion and a narrow width portion of the engagement member.
XU et al. teaches the engagement member is at least partially deformable such that each of the engagement portions is displaceable in a direction from the advanced position toward the retracted wherein the engagement member includes a deformable portion having at least one of a bended portion and a narrow width portion of the engagement member (engagement member deforms positions of 236/237 moved away from the hole, [0060]).
Given the teachings of BEIRA have an adapter with a rotating transmission for the effector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the engagement member is at least partially deformable such that each of the engagement portions is displaceable in a direction from the advanced position toward the retracted wherein the engagement member includes a deformable portion having at least one of a bended portion and a narrow width portion of the engagement member to have easier adjustment, more durability and/or for secure connecting purposes as taught by XU et al.
Regarding claims 12-13, BEIRA teaches the adapter with having cylindrical elements 25, 26, 27 connected to the rotating elements 17, 18, 19, which are transmitted to effector links 10, 11, 12 and transmission elements 7, 8, 9 to operate effector (3).  BEIRA fails to explicitly disclose the adapter is moved in a direction perpendicular to the first surface and the second surface to be attached to the attachment portion of the robot arm  and teaches the adapter is attached to the attachment portion of the robot arm with a drape interposed between the adapter and the attachment portion of the robot arm. 
XU et al. teaches the adapter is moved in a direction perpendicular to the first surface and the second surface to be attached to the attachment portion of the robot arm (connectors 233/234 compress together and crescent shaped projections 236/237 moved away from the hole, [0060]) and teaches the adapter is attached to the attachment portion of the robot arm with a drape interposed between the adapter and the attachment portion of the robot arm (sterile barrier 224 attached to 224,[0060]).
Given the teachings of BEIRA have an adapter with a rotating transmission for the effector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adapter to be moved in a direction perpendicular to the first surface and the second surface to be attached to the attachment portion of the robot arm and the adapter is attached to the attachment portion of the robot arm with a drape interposed between the adapter and the attachment portion of the robot arm to have precise adjustment of speed/torque and/or for secure connecting purposes as taught by XU et al.
Regarding claims 16-17 and 20, BEIRA teaches the adapter with having cylindrical elements 25, 26, 27 connected to the rotating elements 17, 18, 19, which are transmitted to effector links 10, 11, 12 and transmission elements 7, 8, 9 to operate effector (3). 
XU et al. teaches the adapter includes a guide rail (229) on the second surface, and the surgical instrument includes a guide groove (238/241) in the attachment surface, the guide groove receiving the guide rail and wherein the attachment portion of the robot arm is provided with engagement projecting portions which correspond to the recesses, and the engagement member is engageable with a groove formed in each of the engagement projecting portions ([0060-0063], figs. 9-12).
Given the teachings of BEIRA have an adapter with a rotating transmission for the effector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adapter includes a guide rail on the second surface, and the surgical instrument includes a guide groove in the attachment surface, the guide groove receiving the guide rail and wherein the attachment portion of the robot arm is provided with engagement projecting portions which correspond to the recesses, and the engagement member is engageable with a groove formed in each of the engagement projecting portions to have precise adjustment of speed/torque and/or for secure connecting purposes as taught by XU et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731